Citation Nr: 1217189	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg condition, to include as secondary to service-connected keratolysis exfoliativa, mild, of the hands and feet.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to service connection for a bilateral leg condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently experiences bilateral leg pain as a result of his in-service duties as a Hawk Missile Radar Mechanic, which involved constant standing, bending, and lifting of missiles.  The Veteran describes experiencing pain in both legs on a daily basis and asserts that he had to quit his job as a store clerk because the pain prevented him from being on his feet for a full eight hours.  Alternatively, the Veteran asserts that his bilateral leg condition was caused or aggravated by his service-connected keratolysis exfoliativa, which causes painful calluses on his feet and requires daily treatment, and that he is therefore entitled to service connection for a bilateral leg condition secondary to his service-connected disability.

The record reflects that the Veteran has been treated for symptoms of claudication in his right and left legs but that a definitive etiology for his complaints has not been determined.  As the Veteran has not yet been afforded a VA examination with regard to his reported symptoms, and it is unclear to the Board whether the Veteran's condition is related to his in-service duties or his service-connected disability, the Board finds an examination is necessary in order to fairly evaluate the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.)  

Additionally, on remand, the agency of original jurisdiction should obtain and associate with the claims file all VA treatment records dated since January 2010, as records dated after January 2010 may be relevant to the Veteran's claim.  
38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of all VA treatment records dated from January 2010 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2. After the records noted above have been associated with the paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system, schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of his bilateral leg condition.  Both the paper claims file and any relevant medical records contained in Virtual VA should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any tests and studies deemed helpful by the examiner should be conducted.  

The examiner should offer opinions as to the following:

(a) What is the most appropriate diagnosis for the Veteran's complaints (burning pain in the calves that travels up the legs)?  In determining the most appropriate diagnosis or diagnoses, the examiner should consider each of the potential causes listed in the Veteran's medical records, including but not limited to, atherosclerosis of arteries of the extremities, "back issues", low sodium levels, and the Veteran's history of smoking.   

(b) Is it at least as likely as not that the Veteran's bilateral leg condition is related to his active service?  In this respect, the examiner should accept the Veteran's reports of his in-service duties involving constant standing, bending, and lifting as both competent and credible.  

(c) If the examiner determines that the Veteran's bilateral leg condition was not incurred during service, or otherwise related to his in-service duties, the examiner should state whether it is at least as likely as not that the Veteran's bilateral leg condition is related to his service-connected keratolysis exfoliativa, mild, of the hands and feet.  In addressing whether the Veteran's current condition is related to his service-connected disability, the examiner should consider whether the Veteran's keratolysis exfoliativa caused, aggravated, or permanently worsened his bilateral leg condition. 

(d) If the Veteran's bilateral leg condition was caused or aggravated by the service-connected disability, the examiner should determine both the baseline and current levels of severity of the bilateral leg condition. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3. Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


